Citation Nr: 1206687	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-06 982	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent prior to December 23, 2010, and 100 percent since that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to June 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006, a statement of the case was issued in January 2007, and a substantive appeal was timely received in March 2007.  

In October 2008, the Board assigned an initial 50 percent rating for the Veteran's PTSD, throughout the pendency of the appeal.  By a December 2008 rating decision, the RO effectuated the Board's decision and assigned a 50 percent disability rating, effective June 29, 2006.  The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims which, pursuant to an August 2009 Joint Motion for Remand, vacated the Board's October 2008 decision and remanded the case for compliance with the terms of the Joint Motion.  In November 2010, the Board remanded the issue to comply with the directives in the Joint Motion.  A rating decision in November 2011, increased the disability rating for PTSD to 100 percent effective December 23, 2010.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1968 to June 1970.

2.	In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


